Citation Nr: 0837494	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  08-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1950 
to August 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The issue of entitlement to service connection for a back 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1995 rating decision reopened a claim 
for service connection for a back disorder, but denied the 
claim on its merits.  

2.  Evidence associated with the claims file since the 
unappealed March 1995 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a lumbar spine disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a back disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a January 2007 letter 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the veteran must be notified of the assignment 
of disability evaluations and effective dates).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service treatment 
records, VA medical records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA did not provide the veteran with a medical 
examination in this case, but none is required prior to the 
submission of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

In an August 1994 rating decision, the RO denied service 
connection for a back disorder because such disability was 
not incurred in or caused by active military service.  The 
veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  In a March 
1995 rating decision, the RO reopened the claim and again 
denied service connection for a back disorder because such 
disability was not incurred in or caused by active military 
service.  The veteran did not file a notice of disagreement.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
December 2006, the veteran filed a claim to reopen the issue 
of entitlement to service connection for a back disorder.  In 
a March 2007 rating decision, the RO did not find new and 
material evidence to reopen the veteran's claim, but in an 
April 2008 statement of the case the RO reopened and 
adjudicated the claim on the merits.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a back disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 1995 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the March 1995 rating 
decision includes the veteran's service treatment records, a 
buddy statement, and February 1988 private medical records.  
The service treatment records were negative for any back 
complaints, treatment, or diagnoses, except that on the 
veteran's service entrance report of medical history an 
examiner wrote in that the veteran had been treated for a 
back injury in 1946.  The private medical records noted that 
the veteran reported back pain of 10 days and diagnosed 
lumbar disc herniation.  In the lay statement, J.D.M. stated 
that he served with the veteran and that he was with him 
loading wire reels when the veteran injured his back.

Evidence submitted after the March 1995 rating decision 
includes VA medical records, November 2006 private medical 
records, and several buddy and lay statements.  The VA 
medical records were silent for any back treatment.  The 
private records diagnosed severe posttraumatic lumbar 
degenerative disc disease secondary to old war related 
injury.  The veteran reported that he hurt his back dealing 
with large rolls of telephone wire while in Korea.  He stated 
he had light duty for 10 days.  J.D.M. reiterated that he 
served with the veteran in Korea.  J.F. stated that he was 
the veteran's supervisor and that the veteran's job of laying 
communication wire in Korea was physical, which resulted in 
the veteran's experiencing body injuries to include back 
pains that persisted the remainder of his life.  M.M. stated 
that he served with the veteran and that in January 1952, the 
veteran stated he hurt his back lifting a reel of cable.  At 
a December 2007 RO hearing and September 2008 Board hearing, 
the veteran provided testimony that he injured his back while 
lifting a coil of wire and that he sought treatment from a 
medic while in Korea.  He also reported that he had 
continuous back problems since service discharge.

The Board finds that new and material evidence has been 
submitted to reopen the claim.  The evidence is new because 
it was not previously before VA.  The evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  The buddy statements and the 2006 
private medical records address the existence of an in-
service event and a nexus between service and a current back 
disorder.  Presuming the credibility of the evidence, it 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Accordingly, the veteran's claim for 
entitlement to service connection for a back disorder is 
reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened; the claim is granted to this extent only.


REMAND

The Board finds that remand is required for compliance with 
VA's duty to assist.  VA has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to 
assist includes providing a medical examination when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006) (noting that the third element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and active service, including 
equivocal or non-specific medical evidence or credible lay 
evidence of continuity of symptomatology).  Here, there is 
lay evidence of an in-service back injury, medical evidence 
of a lumbar spine degenerative disc disease, and some lay and 
private medical evidence indicating that that the lumbar 
spine disorder may be associated with the in-service injury.  
Accordingly, remand is required for an examination.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

2.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address, and dates of treatment 
or examination any medical records that 
pertain to his back disorder.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must make arrangements to obtain all 
the records of treatment or examination 
from all the sources listed by the veteran 
which are not already on file.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the etiology of any back 
disorder found.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and post service 
medical evidence of record, and the lay 
statements of record, whether any back 
disorder found was caused or aggravated by 
the veteran's military service, to include 
the alleged back injury as reported by the 
veteran.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the examination report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


